— Judgment, Supreme Court, New York County (Edward J. Greenfield, J., and a jury) entered April 5, 1991, in favor of plaintiff and against defendant-appellant in the amount of $350,000, exclusive of interest and costs, unanimously affirmed, without costs.
The trial court properly admitted the testimony of Dr. Rosenblum, correctly concluding that he was a treating physician (see, Scott v Mason, 155 AD2d 655, 657), and not a physician hired only to testify as an expert witness (see, Nissen v Rubin, 121 AD2d 320). Nor did plaintiff’s cross-examination so exceed the bounds of fair comment as to justify the setting aside of a verdict adequately supported by the evidence, particularly in the absence of any objections preserving the issue for appellate review (see, Boyd v New York City Health & Hosps. Corp., 114 AD2d 307).
We have considered appellant’s arguments that the verdict is excessive and was not properly itemized pursuant to CPLR 4111 (f), and find them to be without merit. Concur — Sullivan, J. P., Milonas, Kupferman, Ross and Smith, JJ.